DETAILED ACTION
	Claims 1-20 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The claim to priority to 62/946.349 filed on December 10, 2019 is acknowledged in the present application file.
Information Disclosure Statement
	The Information Disclosure Statement filed on May 25, 2021 has been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The present claims are drawn to compounds of the formula 
    PNG
    media_image1.png
    188
    175
    media_image1.png
    Greyscale
, in linear or square planar form.  However, the disclosure teaches that the compounds always contain a counter ion either in the inner sphere bonded to the gold atoms or the outer sphere in the case of the square planar form.  See Scheme 1, page 29 of the present disclosure.  The present disclosure does not show how the structure and function of the claimed genus changes with different counter ions or with no counter ion at all.  Additionally, the ring formed when R1 and R2 join together is not a cycloalkyl ring as there is a phosphorus atom present in the formed ring.  Therefore, claims 1-20 have not been adequately described by the original disclosure.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 7, and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Compounds are present in claims 6, 7, and 18 that have only 1 gold atom instead of the two required by parent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalez-Arellano et al. (ChemComm, 2005, 3451-3453).
	Gonzalez-Arellano et al. teach the compound 
    PNG
    media_image2.png
    190
    160
    media_image2.png
    Greyscale
, which reads on the claims where R1 and R2 are identical and form a 5-membered substituted cycloalkyl ring with the phosphorus atom.  See Scheme 1, page 3451.
Claim(s) 1-3, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deak et al. (CrystEngComm, 2007, 640-643).
	Deak et al. teach the compound 
    PNG
    media_image3.png
    202
    216
    media_image3.png
    Greyscale
, which reads on the claims where R1 and R2 are identical and are phenyl.  See page 642, first line of “Notes and references.”
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodama et al. (US PGPUB 2009/0156850).
	Kodama et al. teach the compound 
    PNG
    media_image4.png
    303
    298
    media_image4.png
    Greyscale
 where A is phenylene, R1-R4 are methyl, C is chloride, M is Au, and the stereochemistry is either R,R or S,S.  These compounds read on the claims where the compound is 
    PNG
    media_image5.png
    148
    248
    media_image5.png
    Greyscale
 or 
    PNG
    media_image6.png
    152
    251
    media_image6.png
    Greyscale
.  See Table 1, page 6.
Conclusion
	Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626